DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-18) in the reply filed on 12/17/2021 in response to the Election/Restriction Notice by Examiner Woodworth is acknowledged.

Group 1 (Claims 1-8) and Group III (claims 19-27) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
It is noted that Applicant’s reply correctly states that there are 1-27 claims. However, the updated claim set submitted by Applicant on 12/17/2021 inadvertently omitted claim 27 and its claim status as canceled. It is understood that Applicant had fully intended to cancel claim 27 as well since it is within the non-elected Group III. However, this must still be properly represented in the claim set. Thus, Applicant must correct the claim set accordingly at the next submission. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The use of the terms FACEBOOK®, TWITTER®, SNAPCHAT®, YOUTUBE®, ANDROID®, IOS®, REDIS®, ELASTICSEARCH®, HBASE®, INSTAGRAM®, FOURSQUARE®, VINE®, WIKIPEDIA®, and GOOGLE®, which are a trade name or a mark used in commerce, have been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. It should also include a ®, TM or SM, whichever is appropriate.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Applicant recites “MariDB” in specification page 15, line 21. Applicant is asked to check the spelling as it is likely that Applicant intended to recite “MariaDB” instead. If so, then Applicant must fix the typo and also include the requisite trademark designation like so: MARIADB®. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract presently recites purported merits and speculative applications, such as reciting that the specification describes a platform and dashboards that enable empowering brands and social media influencers, as well as reciting that the disclosed systems “offer less reliance on middlemen and their experience, and provide a broader, more-integrated set of tools to connect the needs of brands, agencies, influencers, and the social media users”. Such recitations of purported merits and speculative applications are impermissible. Appropriate corrections are required. 
Drawings
The drawings are objected to because the orientation view of the page numbers in all of the drawing figures (Figs. 1A to 14) are not in the same orientation view as the reference labels and figure labels. The orientation view for all the values must be the same (see MPEP §608.02(V) at 37 C.F.R. 1.84(p)(1)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Line 3: there is a typo. The “is” should be removed. Thus, the claim should be amended like so: “a range of [[is]] 0.1 to 0.9 and the third”. 
Line 4: there is a typo. The “is” should be removed. Thus, the claim should be amended like so: “a range of [[is]] 0.1”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the following limitations that lack sufficient antecedent basis:
Line 10: “the second labeled datasets”. A previous instance on line 6 only recited the phrase in a singular form rather than a plural form. Thus, this plural form lacks sufficient antecedent basis. 
Line 12: “second labeled dataset”. It is not clear if Applicant had intended this to be a different instance of “second labeled dataset” or to refer back to previous occurrence of this phrase. It is likely that Applicant intended to refer back to previous occurrence of this phrase. If so, then the claim should be amended as follows for sufficient antecedent basis: “and the second labeled dataset for training”. 
Line 18: “machine learning module”.
Line 21: “second metric and third metric”. It is not clear if Applicant had intended this to be a different instance of “second metric and third metric” or to refer back to previous occurrence of this phrase. It is likely that Applicant intended to refer back to previous occurrence of this phrase. If so, then the claim should be amended as follows for sufficient antecedent basis: “the second metric and the third metric”.
Claims 10-18 are rejected by virtue of their dependency from claim 9 either directly or indirectly and because they do not provide further clarification on the issues. 

Claim 10 recites the limitation “the second labeled dataset” on lines 2-3. It is not clear whether Applicant intended to refer back to the instance of that phrase on line 6 or line 12 of claim 9. 
Claim 11 is rejected by virtue of its dependency from claim 10 and because it does not provide further clarification on the issue.

Claim 15 recites the limitation “the second labeled dataset” on line 3. It is not clear whether Applicant intended to refer back to the instance of that phrase on line 6 or line 12 of claim 9. 

Claim 16 recites the limitations “the second metric” and “the third metric” on lines 1-2. It is not clear whether Applicant intended to refer back to the instance of those phrases on line 19 or line 21 of claim 9. 
Claim 17 is rejected by virtue of its dependency from claim 16 and because it does not provide further clarification on the issue. 

Claim 17 recites the following limitations that lack sufficient antecedent basis:  
Line 1: “the first value”.
Line 2: “the second value”.
Line 3: “the third value”.
Claim 17 also recites the limitations “the second metric” and “the third metric” on lines 2 and 3. It is noted that Applicant intended to refer back to the instance of those phrases in claim 16. However, as described above, there is an ambiguity regarding those phrases in claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al., “Uncovering Social Spammers: Social Honeypots + Machine Learning” (hereinafter Lee) in view of Meng et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0045066, hereinafter Meng), Chen et. al., (U.S. Pat. App. Pre-Grant Pub. No. 2018/0314971, hereinafter Chen), and Song et. al., “Prestopping: How Does Early Stopping Help Generalization Against Label Noise?” (hereinafter Song).

Regarding claim 9, Lee teaches:
A method of training at least one machine learning model to classify one or more activities of a plurality of users of a social network as being fake (Sections 2.2 and 4.1: describing machine learning (ML) model, such as comprising a support vector machines (SVM) algorithm and classifiers in a Weka ML toolkit to classify users and their activities as either legitimate or spam (i.e., fake) in online social networks (OSNs) such as MySpace and Twitter. Wherein the users’ activities comprise creating profiles/content, or connecting with other users, etc. (Section 4.1). The ML model comprising the algorithm and classifiers are trained through an iterative process to determine spammers (Sections 2.2, 4.1-4.3, and 5.2-5.3). This is shown in Fig. 1. Wherein it is known the art that Weka ML toolkit is a software workbench that is a collection of a plurality of ML models and algorithms.), …: 
…, a first labeled dataset of a first plurality of creators and a second labeled dataset of a second plurality of creators (Sections 4.2 and 4.3: describing a plurality of labeled datasets of users on social media networks, wherein the plurality of labeled datasets comprise labeled datasets associated with spammers (i.e., a first labeled dataset of a first plurality of creators) and labeled datasets associated with legitimate users (i.e., a second labeled dataset of a second plurality of creators). The spammers and legitimate users denoting creators since they both create the profiles and content on the OSNs using their respective spam or legitimate profiles (Sections 4.1-4.3).); 
identifying a first plurality of features in the first labeled dataset (Sections 3.1-3.2 and 4.1-4.3: describing identifying a plurality of features related to spammers (i.e., a plurality of first features) as part of the first labeled dataset, wherein the plurality of first features include various user connections, demographics, contents, etc. of the spammers.) and a second plurality of features in the second labeled datasets (Sections 4.1-4.3: describing a plurality of features related to legitimate users (i.e., a plurality of second features) as part of the second labeled dataset, wherein the plurality of second features include various user activity frequencies or rate of activities, contents, demographics, etc. of the legitimate users.);
identifying a third feature with reference to the first labeled dataset and the second labeled dataset (Sections 4.2 and 4.3: describing an additional feature, such as a mixture of data from spammers and legitimate users, which references both the first labeled dataset (i.e., spammers) and the second labeled dataset (i.e., legitimate users). Wherein the mixture is a ratio of a percentage of spammers / a percentage of legitimate users (see previous citations).); 
providing to the at least one machine learning model data from the first labeled dataset and second labeled dataset for training (Sections 4.1-4.3: describing training of the ML model by providing the data related to the spammers (i.e., the first labeled dataset) and the data related to the legitimate users (i.e., the second labeled dataset) to the ML model as part of classification experiments. For instance, sub-samples of the data are provided for training (Section 4.1), as well as random samples of the data are provided for training (Sections 4.2 and 4.3). Wherein the ML model, the first labeled dataset, and the second labeled dataset were previously described.), 
wherein the at least one machine learning model is configured to use the first plurality of features, the second plurality of features, and the third feature to generate an output classifying said data as fake or non-fake (Section 4-4.3: describing that the ML model can use the various feature data to “predict whether a profile is either spammer or legitimate” (i.e., fake or non-fake) and “may be able to predict new spam even in the absence of triggering spam behaviors”. That is, the ML model is used to classify whether a profile is spam or legitimate (see previous citation). The ML model and various features were previously described. Similarly, see also Sections 5.1-5.3: describing the prediction of spammers or legitimate users of a larger dataset of MySpace and Twitter profiles, wherein the prediction utilizes the ML model and its classifiers to classify the users in the larger dataset.); 
determining, for each data, an error between the output generated by the at least one machine learning model and a known output (Sections 4.1-4.3: describing a determination of false positives and false negatives (i.e., errors) between the ML model’s predicted classification of a profile and the true classification of the profile. This is shown in Figs. 2 and 3. The determination is performed on MySpace and Twitter profiles (see previous citation).); 
…; 
determining a first metric (Section 4.1: describing determination of a first metric, i.e., precision.), a second metric (Section 4.1: describing determination of a second metric, i.e., recall.) and a third metric to validate a quality of the output generated by the at least one machine learning model (Section 4.1: describing determination of a third metric, i.e., accuracy in correlation with the ML model classification, such as an accuracy relating to a true positive that the classification of the profile being analyzed is that of a spammer rather than a legitimate user. That is, measuring how well ML model has learned to classify spammers from legitimate users.); and ….

While the cited reference Lee teaches the above limitations of claim 9, it does not explicitly teach: “the method being implemented by at least one server executing a plurality of programmatic instructions and comprising: storing, in at least one database coupled to the at least one server” on lines 2-6 and “performing back propagation, by the at least one machine learning model, based on the error to correct one or more parameters of the at least one machine learning module” on lines 17-18. Meng teaches: 
“the method being implemented by at least one server executing a plurality of programmatic instructions and comprising (Meng [0072]-[0075] and [0077]: describing that the method process can be implemented via computers comprising software instructions on computer readable-media for execution via the computers. Wherein the method relates to detecting and classifying fraudulent (i.e., fake) users and their accounts using ML model based on users’ activities ([0042], [0047] and [0049]-[0051]). Wherein the activities are associated with OSNs comprising account setup, queries, following, messaging, friending, etc. ([0033] and [0036]).):
storing, in at least one database coupled to the at least one server ([0033] and [0077]-[0078]: describing a distributed system architecture comprising a data storage module and data servers that are communicable over a communication network. Wherein the data storage module and servers stores application-level user data for the OSNs ([0036]-[0038]).)”
“performing back propagation, by the at least one machine learning model, based on the error to correct one or more parameters of the at least one machine learning module”: describing that feedback is used to update the ML model, based on errors such as false positives or false negatives, that is used to tune/correct parameters of the ML model (Meng [0055] and [0058]-[0059]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning model in the cited reference to include the server and storage and feedback in Meng. Doing so would enable “[m]ethods, systems, and apparatus, including computer programs encoded on computer storage media, for online fraud protection. One of the methods includes receiving a query associated with a user account of an online service provider; providing the query to a deep neural network model to generate a prediction of whether the user account is fraudulent, wherein the deep neural network model is trained using anonymized event data for a collection of users received from one or more online service providers; and providing the prediction to the online service provider.” (Meng Abstract).

While the cited references in combination teach the above limitations of claim 9, they do not explicitly teach: “stopping the training if the first metric, second metric and … achieve a first predefined value, a second predefined value and …” on lines 21-22. Song teaches: that the best stopping point for training is when the precision (i.e., the first metric) and recall (i.e., the second metric) each both reach a point such that these two points cross each other, i.e., when they each reach a predefined value (Song Sections 3.2.1. and 3.2.2). This is shown in Fig. 4. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning model and the server and storage in the combined cited references to include the stopping criterion when precision and recall are reached in Song. Doing so would enable the use of an “early stopping” training technique. “Then, we resume training the early stopped network using a “maximal safe set,” which maintains a collection of almost certainly true-labeled samples at each epoch since the early stop point. Putting them all together, our novel two-phase training method, called Prestopping, realizes noise-free training under any type of label noise for practical use.” (Song Abstract). 

While the cited references in combination teach the above limitations of claim 9, they do not explicitly teach: “… third metric … a third predefined value, respectively” on lines 21-22. Chen teaches: that “the training module 630 iteratively re-trains the machine learning model until the occurrence of a stopping condition, such as the accuracy measurement [i.e., denoting the third metric] indication that the model is sufficiently accurate, or a number of training rounds having taken place” (Chen [0067]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning model, the server and storage, and the stopping criterion when precision and recall are reached in the combined cited references to include the stopping criterion when accuracy is reached in Chen. Doing so would enable “[a] computer system for training machine learning models [that] includes a job server and a plurality of compute nodes. The job server receives jobs for training machine learning models and allocates these training jobs to groups of one or more compute nodes. The allocation is based on the current requirements of the training jobs and the current status of the compute nodes. The training jobs include updating values for the parameters (e.g., weights and biases) of the machine learning models….” (Chen Abstract). The training technique allowing for reduced workload when training the machine learning models (Chen [0009]) while enabling “[t]he computer system [to be] capable of training multiple machine learning models simultaneously” (Chen [0020]). 


Regarding claim 10, the rejection of claim 9 is incorporated. Lee teaches:
The method of claim 9, wherein the first labeled dataset includes data indicative of profiles and posts of the first plurality of creators characterized by fake activity (Sections 3-3.2: describing that the labeled datasets associated with the spammers (i.e., the first labeled dataset of the first plurality of creators) includes spam profiles and activities (e.g., posts and tweets) of the spammers. That is, fake profiles and fake activities created by the spammers. Similarly, see also Sections 4-5: further describing the datasets and spammers’ profiles, posts, and tweets.), and 
wherein the second labeled dataset includes data indicative of profiles and posts of the second plurality of creators characterized by non-fake activity (Sections 4-5: describing that 
the labeled datasets associated with the legitimate users (i.e., the second labeled dataset of the second plurality of creators) include legitimate profiles and activities (e.g., posts and tweets) of the legitimate users. That is, legitimate profiles and legitimate activities created by the legitimate users.).

Regarding claim 13, the rejection of claim 9 is incorporated. Lee teaches: 
The method of claim 9, wherein the first plurality of features includes data indicative of at least one of a ratio of a value indicative of a number of followers count to a value indicative of a number of persons followed (Section 4.3: describing that the first plurality of features comprise data that represents a ratio of followers to followed), a length of description, a length of a full name, a length of a username, a difference between the full name length and the username length, a number of digits in the username, a value indicative of a number of posts relative to a number of followers, and a value indicative of a number of posts relative to number of persons being followed. 

Regarding claim 14, the rejection of claim 13 is incorporated. Lee teaches:
The method of claim 13, wherein the second plurality of features comprises at least one of data indicative of a distribution of a number of likes and comments on posts or a frequency of publications using one or more statistical characteristics (Sections 4.1-4.3: describing that the second plurality of features comprise “posting rate” or “tweet frequency” or “term frequency” based on counting of terms or “average tweets per day”. That is, frequency publication. Wherein rate or average or per or count denote statistical characteristics). 

Regarding claim 15, the rejection of claim 9 is incorporated. Lee teaches:
The method of claim 9, wherein the third feature is a function of a number of the first plurality of creators in the first labeled dataset and a number of the second plurality of creators in the second labeled dataset (Sections 4.2 and 4.3: describing that the mixture of spammers and legitimate users (i.e., the third feature) is a function of the first and second labeled datasets, wherein the function is a mixed ratio of “from 10% spam / 90% legitimate to 
90% spam / 10% legitimate”. Wherein the first labeled dataset has a corresponding number of first users (i.e., spammers) and the second labeled dataset has a corresponding number of second users (i.e., legitimate users) (Sections 4.1-4.3).).

Regarding claim 16, the rejection of claim 9 is incorporated. Lee teaches: 
The method of claim 9, wherein the first metric corresponds to precision (Section 4.1: describing the first metric as precision.), the second metric corresponds to recall (Section 4.1: describing the second metric as recall.) and the third metric corresponds to a value indicative of how well the machine learning model has learned to separate fake creators from non-fake creators (Section 4.1: describing the third metric as accuracy in correlation with the ML model classification, such as an accuracy relating to a true positive that the classification of the profile being analyzed is that of a spammer rather than a legitimate user. That is, measuring how well ML model has learned to classify spammers from legitimate users.).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al., “Uncovering Social Spammers: Social Honeypots + Machine Learning” (hereinafter Lee), Meng et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0045066, hereinafter Meng), Chen et. al., (U.S. Pat. App. Pre-Grant Pub. No. 2018/0314971, hereinafter Chen), and Song et. al., “Prestopping: How Does Early Stopping Help Generalization Against Label Noise?” (hereinafter Song) in view of Zheng et. al, “Detecting Spammers on Social Networks” (hereinafter Zheng). 

Regarding claim 11, the rejection of claim 10 is incorporated. The cited references in combination do not explicitly teach: “wherein each of the second plurality of creators is characterized by having less than a predefined threshold number of followers”. Zheng teaches: that the each of the legitimate/non-spammer users, denoting the second plurality of creators, has a predefined threshold of followers at a threshold of 6000 and below (Zheng Section 3.2.2). This is shown in Fig. 4(b). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning model, the server and storage, and the stopping criterion when precision, recall, and accuracy are reached in the combined cited references to include the follower threshold limit for legitimate users in Zheng. Doing so would enable “a machine learning based spammer detection solution for social networks. The solution considers the user's content and behavior feature, and apply them into SVM [support vector machines] based algorithm for spammer classification.” (Zheng Section 5). Wherein “[t]he experiment shows that the proposed solution is capable to provide excellent performance with true positive rate of spammers and non-spammers reaching 99.1% and 99.9% respectively” (Zheng Abstract). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al., “Uncovering Social Spammers: Social Honeypots + Machine Learning” (hereinafter Lee), Meng et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0045066, hereinafter Meng), Chen et. al., (U.S. Pat. App. Pre-Grant Pub. No. 2018/0314971, hereinafter Chen), Song et. al., “Prestopping: How Does Early Stopping Help Generalization Against Label Noise?” (hereinafter Song), and Zheng et. al, “Detecting Spammers on Social Networks” (hereinafter Zheng) in view of Alom et. al., “Detecting spam accounts on Twitter” (hereinafter Alom) and Satya et. al., “Uncovering Fake Likers in Online Social Networks” (hereinafter Satya). 

Regarding claim 12, the rejection of claim 11 is incorporated. The cited references in combination do not explicitly teach: “wherein the first labeled dataset includes a portion of the first plurality of creators characterized by having bought followers and ….” Alom teaches: that that labeled dataset comprising spammers (i.e., the first labeled dataset) include data describing that a portion/some of the scammers (i.e., first plurality of creators) buy followers as characterized by triangle count metrics of a user u to a number of u’s followers (Alom Section III). This is further described in Alom Section V and shown in Fig. 2. The spammers are fake accounts.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning model, the server and storage, the stopping criterion when precision, recall, and accuracy, and the follower threshold limit for legitimate users in the combined cited references to include the dataset comprising buying followers in Alom. Doing so would enable techniques to “investigate the nature of spam users on Twitter with the goal to improve existing spam detection mechanisms. For detecting Twitter spammers, we make use of several new features, which are more effective and robust than existing used features (e.g., number of followings/followers, etc.). We evaluated the proposed set of features by exploiting very popular machine learning classification algorithms ….  The performance of these classifiers are evaluated and compared based on different evaluation metrics. We compared the performance of our proposed approach with four latest state of art approaches. The experimental results show that the proposed set of features gives better performance than existing state of art approaches.” (Alom Abstract).

While the cited reference Alom teaches the above limitations of claim 12, it does not explicitly teach: “a second portion of a portion of the first plurality of creators characterized by having bought likes”. Satya teaches: that another portion (i.e., denoting a second portion) of the labeled dataset comprising fake accounts (i.e., the first plurality of creators) includes data describing that a portion/some of the fake accounts (i.e., first plurality of creators) buy likes as characterized by the number of fake likes bought by these fake accounts (Satya Section 3). This is also shown in Table 1. Further details about the fake accounts and fake likers are described in Satya Section 4 and further details about their classification are described in Satya Section 6. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the dataset comprising buying followers in the cited reference to include the dataset comprising buying likes in Satya. Doing so would enable us to “investigate the problem of detecting the so-called “fake likers” who frequently make fake Likes for illegitimate reasons. To uncover fake Likes in online social networks, we: (1) first collect a substantial number of profiles of both fake and legitimate Likers using linkage and honeypot approaches, (2) analyze the characteristics of both types of Likers, (3) identify effective features exploiting the learned characteristics and apply them in supervised learning models, and (4) thoroughly evaluate their performances against three baseline methods and under two attack models. Our experimental results show that our proposed methods with effective features significantly outperformed baseline methods….” (Satya Abstract). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al., “Uncovering Social Spammers: Social Honeypots + Machine Learning” (hereinafter Lee), Meng et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0045066, hereinafter Meng), Chen et. al., (U.S. Pat. App. Pre-Grant Pub. No. 2018/0314971, hereinafter Chen), and Song et. al., “Prestopping: How Does Early Stopping Help Generalization Against Label Noise?” (hereinafter Song) in view of Alom et. al., “Detecting spam accounts on Twitter” (hereinafter Alom). 

Regarding claim 17, the rejection of claim 16 is incorporated. The cited references in combination do not explicitly teach: “wherein the first value corresponding to the first metric has a value in a range of 0.1 to 0.9, the second value corresponding to the second metric has a value in a range of is 0.1 to 0.9 and the third value corresponding to the third metric has a value in a range of is 0.1 to 0.9.” Alom teaches: 
“wherein the first value corresponding to the first metric has a value in a range of 0.1 to 0.9 (Alom Sections V(B) and (D): describing that the first metric, as represented by precision, has values comprising a range of 10% to 90%, which is equivalent to a range of 0.1 to 0.9 when the percentage is considered in decimal form rather than as a percentage. This is shown in Fig. 7. Wherein the first metric as represented by precision was previously described.), 
the second value corresponding to the second metric has a value in a range of is 0.1 to 0.9 (Alom Sections V(B) and (D): describing that the second metric, as represented by recall, has values comprising a range of 10% to 90%, which is equivalent to a range of 0.1 to 0.9 when the percentage is considered in decimal form rather than as a percentage. This is shown in Fig. 8. Wherein the second metric as represented by recall was previously described.) and 
the third value corresponding to the third metric has a value in a range of is 0.1 to 0.9 (Alom Sections V(B) and (D): describing that the third metric, as represented by accuracy, has values in comprising a range of 10% to 90%, which is equivalent to a range of 0.1 to 0.9 when the percentage is considered in decimal form rather than as a percentage. This is shown in Fig. 6. Wherein the third metric as represented by accuracy was previously described.).	
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning model, the server and storage, and the stopping criterion when precision, recall, and accuracy are reached in the combined cited references to include the ranges of the three metrics in Alom. Doing so would enable techniques to “investigate the nature of spam users on Twitter with the goal to improve existing spam detection mechanisms. For detecting Twitter spammers, we make use of several new features, which are more effective and robust than existing used features (e.g., number of followings/followers, etc.). We evaluated the proposed set of features by exploiting very popular machine learning classification algorithms ….  The performance of these classifiers are evaluated and compared based on different evaluation metrics. We compared the performance of our proposed approach with four latest state of art approaches. The experimental results show that the proposed set of features gives better performance than existing state of art approaches.” (Alom Abstract).

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 18 is presently rejected under §112(b) due to its dependency from independent claim 9.
The following is a statement of reasons for the indication of allowable subject matter: the cited art references do not explicitly teach the claim limitations. 
Foster et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0068632): teaches using machine learning to determine a risk score associated with a social entity, wherein the “risk score is an estimation of the security risk associated with the data associated with a social entity, that is, the postings and the actions of a social entity on one or more social networks. The risk score may be expressed as a normalized number on a range of 0-100.” (Foster [0134]). That is, the risk score “is related to characteristics of data associated with the social entity. Data may, for example, be generated as a result of actions and postings of the social entity on one or more social networks, and the risk score may provide an estimate of a security risk based on characteristics of the generated data. The social entity is a user of a social network and can be an individual, or a company, or a fake/malicious individual, or a fake/malicious company.” (Foster [0087]).
Foster also teaches a designation of high risk and very high risk based on thresholds related to the risk score and security risk. That is, “[a] user may also be provided with an option to select multiple risk thresholds. A user may, for example, specify 90 as a threshold for determining that a risk is “very high” and 75 as a threshold for determining that a risk is “high.”” (Foster [0131]). The user can then use the threshold to perform actions like blocking such social entity from contacting the user (Foster [0132]-[0133]). 
While Foster teaches machine learning and determination of risk score of the social entity, which can be a fake social entity, within a normalized number range based on the postings or actions of the social entity, Foster does not explicitly teach that the social entity is categorized into a particular risk category based on a percentage of posts associated with social entity. 
Therefore, the claim is distinguishable from Foster.

Carvalho (U.S. Pat. App. Pre-Grant Pub. No. 2015/0262193): teaches using machine learning to classify fraud associated with internet domains that were registered by an entity or operated by an administrator. That is, the entity or administrator can be thought of as creators of the internet domains whereby the internet domains are then essentially representing the creators. Wherein the internet domains can be classified into categories of: low risk, moderate risk, and high risk based on activities and information associated with the internet domain and correspondingly, the entity and the administrator. 
While Carvalho teaches the classification into a particular risk category (namely low, moderate, and high risk), Carvalho does not explicitly teach creator in the context of a social media network and that the classification into at least one of the risk categories is the creator being categorized into at least one of these particular risk categories based on a percentage of posts associated with the creator.  
Therefore, the claim is distinguishable from Carvalho.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Denner et. al., (U.S. Pat. App. Pre-Grant Pub. No. 2018/0240131): describing a machine learning framework component (MLFC) that uses regression modeling to predict whether a social media post or survey from a user is fraudulent/fake. Wherein the MLFC seeks to minimize errors in its prediction and hence, uses an error factor as part of its prediction modeling. 
Elovici et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0082448): describing “a combination of graph theory algorithms and machine learning in order to detect these types of [fake] users” on a social network. The combination involves extracting features from these profiles to properly classify these profiles, wherein “fake profiles tend to be connected to random users from different communities, fake users have a high number of connected communities. Due the fact that fake users chose to follow random users, the chances that the connected users know each other are low. Therefore, the value of friends-connections is predicted to be low.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128